Case 2:15-cr-00031-DLC Document 59 Filed 06/16/20 Page 1of3

FILED

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA JUN 16 2020
BUTTE DIVISION Clerk, U.S. District Coun
District Of Montana
Missoula

UNITED STATES OF AMERICA, CR 15-31—BU-—DLC

Plaintiff,
VS. ORDER
JASON HOMER JENKINS,

Defendant.

 

 

Before the Court is Defendant Jason Homer Jenkins’ Unopposed Motion for
Termination of Probation. (Doc. 56.) On January 21, 2016, this Court sentenced
Jenkins to a five-year term of probation for his admitted violation of 18 U.S.C.
§922(g)(1), the statute prohibiting felons from possessing firearms. (Doc. 50.)
Jenkins represents that neither the Government nor the United States Probation
Office object to early termination. (Doc. 56.)

A court may order early termination of probation “at any time . . . after the
expiration of one year of probation in the case of a felony, if it is satisfied that such
action is warranted by the conduct of the defendant and the interest of justice.” 18
U.S.C. § 3563(c). To the extent they are applicable, a court must consider the
factors set forth in 18 U.S.C. § 3553(a) to determine whether early termination is
appropriate. Id. This includes, inter alia: (1) “the nature and circumstances of the

offense and the history and characteristics of the defendant;” and (2) “the need for
Case 2:15-cr-00031-DLC Document 59 Filed 06/16/20 Page 2 of 3

the sentence imposed” (a) “to afford adequate deterrence to criminal conduct,” and
(b) “to protect the public from further crimes of the defendant.” 18 U.S.C.
§ 3553(a).

Here, in view of the lack of opposition from the Government and the United
States Probation Office, and after considering the record, along with the letters of
support submitted on Jenkins’ behalf, the Court is convinced that early termination
is appropriate. As a threshold matter, Jenkins is eligible for early termination
based on his completion of four years of his five-year probationary term. See 18
U.S.C. § 3563(c). Furthermore, the record is devoid of evidence that Jenkins has
been anything but fully compliant while under probation. Instead, it appears that
Jenkins has flourished since the Court handed down his sentence.

Jenkins states that he has been sober since 2015 (Doc. 58-1), an applaudable
feat in the face of external pressure to relapse (see Doc. 58-3). Additionally,
Jenkins runs a successful automotive business and solely supports his two young
sons. (Docs. 58-1; 58-3.) As he moves forward as a productive member of the
community, Jenkins appears to be introspective about and cognizant of his
propensity toward substance abuse. (Doc. 58-2.) In sum, nothing indicates that
continuing Jenkins’ period of probation to its natural conclusion would serve to
deter him from future crime or to protect the public. Early termination in this case

is warranted by Jenkins’ conduct since sentencing and the interest of justice.

-2-
Case 2:15-cr-00031-DLC Document 59 Filed 06/16/20 Page 3 of 3

Accordingly, IT IS ORDERED that the motion (Doc. 56) is GRANTED.
Jenkins’ probationary term is TERMINATED, effective immediately. The Clerk
of Court shall notify the United States Probation Office of the making of this
Order.

DATED this | 6 aay of June, 2020.

i Leantiown

Dana L. Christensen, Chief Judge
United States District Court
